EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Katherine Stuckman on 2/3/2022.
In claims: Please replace current amendment with below amendment for claims:




















	response to receiving a query from a computing device via a network:
determining, via at least one processor, the over a plurality of sequential time slices, wherein one sequential time slice of the plurality of sequential time slices includes a first utilization level of a plurality of utilization levels that is determined for a first memory drive of a set of memory drives, a second utilization level of the plurality of utilization levels is determined for a second memory drive of the set of memory drives, wherein the first utilization level is more unfavorable than the second utilization level based on the first memory drive of the set of memory drives having first current resource utilization metrics indicating lower resource utilization than second current resource utilization metrics of the second memory drive of the set of memory drives;
identifying, via the at least one processor, a set of segments required to execute the query, wherein the set of segments is stored in the set of memory drives, wherein the set of memory drives includes the first memory drive and the second memory drive;
for each sequential time slice of the plurality of the sequential time slices:
identifying, via the at least one processor, maximum utilization data for the set of memory drives, wherein the identifying the maximum utilization data includes determining, based on the identified set of segments and a raw measurement or estimate of throughput of the set of memory drives, the plurality of utilization levels, wherein each utilization level of the plurality of utilization levels corresponds to each memory drive of the set of memory drives;
selecting, via the at least one processor, said each memory drive of the set of memory drives based on the identified maximum utilization data, wherein said each memory drive of the set of memory drives is selected based on said each memory drive of the set of memory drives having a most unfavorable utilization level of the plurality of utilization levels based on having a highest available utilization of the set of memory drives; 
	retrieving, via the at least one processor, each segment of the set of segments stored in said selected each memory drive of the set of memory drives to facilitate each partial execution of a set of partial executions of the query by utilizing said retrieved each segment of the set of segments, wherein said each segment of the set of segments are retrieved in a corresponding one sequence time slice of the plurality of sequential time slices, wherein said each partial execution of the set of partial executions is facilitated by a thread of parallel threads and by utilizing a corresponding said retrieved each segment of the set of segments, the facilitation of the set of partial executions yields execution of the query;  and
executing, via the at least one processor, said each partial execution of the set of partial executions for said retrieved each segment of the set of segments to generate results of the query.

2.	(cancelled) 

3.	(currently amended) The method of claim [[2]] 1, wherein the plurality of utilization levels are determined based on determining current resource utilization metrics for each memory drive of the set of memory drives by sampling each memory drive of the set of memory drives.

4.	(cancelled)

5.	(currently amended) The method of claim [[2]] 1, wherein the plurality of utilization levels are further determined based on determining at least one prior subset of the set of segments retrieved in at least one corresponding prior time slice of the plurality of sequential time slices.

6.	(Original) The method of claim 5, wherein, for one of the plurality of sequential time slices:
retrieval of a first prior subset of the set of segments from a first one of the set of memory drives was initiated within a subset of prior time slices of the plurality of sequential time slices, wherein retrieval of a second prior subset of the set of segments from a second one of the set of memory drives was initiated within the subset of prior time slices of the plurality of sequential time slices, wherein a first utilization level of the plurality of utilization levels is determined for the first one of the set of memory drives based on a first number of segments in the first prior subset of the set of segments, wherein a second utilization level of the plurality of utilization levels is determined for the second one of the 

7.	(Original) The method of claim 6, further comprising:
determining, for the one of the plurality of sequential time slices, the first prior subset of the set of segments and the second prior subset of the set of segments based on determining ones of the set of segments whose retrieval is currently in progress during the one of the plurality of sequential time slices.

8.	(currently amended) The method of claim [[2]] 1, wherein one of the set of memory drives is determined to have a most unfavorable utilization level of the plurality of utilization levels based on having a utilization level indicating a lowest level of current resource utilization of the plurality of utilization levels.

9.	(currently amended) The method of claim [[2]] 1, further comprising:
determining a maximum throughput for each memory drive of the set of memory drives; and
determining available utilization for the each memory drive of the set of memory drives based on a difference between the maximum throughput of the each memory drive memory drive of the set of memory drives;
wherein one of the set of memory drives is determined to have a most unfavorable utilization level of the plurality of utilization levels based on having a highest available utilization of the set of memory drives.

10.	(currently amended) The method of claim 1, further comprising:
	determining a plurality of queries for execution that includes the query; and
determining a plurality of sets of segments by determining, for each query of the plurality of queries, a corresponding set of segments required to execute the query, wherein the plurality of sets of segments is stored in the set of memory drives;
wherein one of the plurality of sets of segments is retrieved for each sequential time slice of the plurality of sequential time slices based on the selection of the one of the set of memory drives based on the utilization data, wherein each partial execution of a plurality of sets of partial executions is facilitated by utilizing a corresponding one of the plurality of sets of segments, and wherein facilitation of each set of partial executions in the plurality of sets of partial executions yields execution of a corresponding one of the plurality of queries.

11.	(Original) The method of claim 10, wherein a first time slice of the plurality of sequential time slices includes a retrieval of a first one of the plurality of sets of segments, wherein a second time slice of the plurality of sequential time slices includes a retrieval of a second one of the plurality of sets of segments, wherein a third time slice of the 
wherein the first one of the plurality of sets of segments is utilized to facilitate a partial execution of a first one of the plurality of queries, wherein the second one of the plurality of sets of segments is utilized to facilitate a partial execution of a second one of the plurality of queries, and wherein the third one of the plurality of sets of segments is utilized to facilitate a partial execution of the first one of the plurality of queries.

12.	(currently amended) A node of a computing device comprising:
	at least one processor; and
memory that stores executable instructions that, when executed by the at least one processor, cause at least one processing module of the node to:
response to receiving a query from a computing device via a network:
determine the over a plurality of sequential time slices, wherein one sequential time slice of the plurality of sequential time slices includes a first utilization level of a plurality of utilization levels that is determined for a first memory drive of a set of memory drives, a second utilization level of the plurality of utilization levels is determined for a second memory drive of the set of memory drives, wherein the first utilization level is more unfavorable than the second utilization level based on the first memory drive of the set of memory drives having first current resource utilization metrics indicating lower resource utilization than second current resource utilization metrics of the second memory drive of the set of memory drives;
identify a set of segments required to execute the query, wherein the set of segments is stored in the set of memory drives, wherein the set of memory drives includes the first memory drive and the second memory drive;
for each sequential time slice of the plurality of the sequential time slices:
identify maximum utilization data for the set of memory drives, wherein the identifying the maximum utilization data includes determining, based on the identified set of segments and a raw measurement or estimate of throughput of the set of memory drives, the plurality of utilization levels, wherein each utilization level of the plurality of utilization levels corresponds to each memory drive of the set of memory drives;
select said each memory drive of the set of memory drives based on the identified maximum utilization data, wherein said each memory drive of the set of memory drives is selected based on said each memory drive of the set of memory drives having a most unfavorable utilization level of the plurality of utilization levels based on having a highest available utilization of the set of memory drives; 
	retrieve each segment of the set of segments stored in said selected each memory drive of the set of memory drives to facilitate each partial execution of a set of partial executions of the query by utilizing said retrieved each segment of the set of segments, wherein said each segment of the set of segments are retrieved in a corresponding one sequence time slice of the said each partial execution of the set of partial executions is facilitated by a thread of parallel threads and by utilizing a corresponding said retrieved each segment of the set of segments, the facilitation of the set of partial executions yields execution of the query;  and
execute said each partial execution of the set of partial executions for said retrieved each segment of the set of segments within one or more time slices to generate results of the query.

13.	(cancelled)

14.	(currently amended) The node of claim [[13]] 12, wherein the plurality of utilization levels are determined based on determining current resource utilization metrics for each memory drive of the set of memory drives by sampling each memory drive of the set of memory drives.

15.	(cancelled)

16.	(currently amended) The node of claim [[13]] 12, wherein the plurality of utilization levels are determined based on determining at least one prior subset of the set of segments retrieved in at least one corresponding prior time slice of the plurality of sequential time slices.


retrieval of a first prior subset of the set of segments from a first one of the set of memory drives was initiated within a subset of prior time slices of the plurality of sequential time slices, wherein retrieval of a second prior subset of the set of segments from a second one of the set of memory drives was initiated within the subset of prior time slices of the plurality of sequential time slices, wherein a first utilization level of the plurality of utilization levels is determined for the first one of the set of memory drives based on a first number of segments in the first prior subset of the set of segments, wherein a second utilization level of the plurality of utilization levels is determined for the second one of the set of memory drives based on a second number of segments in the second prior subset of the set of segments, and wherein the first utilization level is more unfavorable than the second utilization level based on the first number of segments in the first prior subset of the set of segments being lower than the second number of segments in the second prior subset of the set of segments.

18.	(Original) The node of claim 17, wherein the executable instructions that, when executed by the at least one processor, further cause at least one processing module of the node to:

determine, for the one of the plurality of sequential time slices, the first prior subset of the set of segments and the second prior subset of the set of segments based on 

19.	(currently amended) The node of claim [[13]] 12, wherein one of the set of memory drives is determined to have a most unfavorable utilization level of the plurality of utilization levels based on having a utilization level indicating a lowest level of current resource utilization of the plurality of utilization levels.

20.	(currently amended) A non-transitory computer readable storage medium comprises:
at least one memory section that stores operational instructions that, when executed by a processing module that includes a processor and a memory, causes the processing module to:
response to receiving a query from a computing device via a network:
determine the over a plurality of sequential time slices, wherein one sequential time slice of the plurality of sequential time slices includes a first utilization level of a plurality of utilization levels that is determined for a first memory drive of a set of memory drives, a second utilization level of the plurality of utilization levels is determined for a second memory drive of the set of memory drives, wherein the first utilization level is more unfavorable than the second utilization level based on the first memory drive of the set of memory drives having first current resource utilization metrics indicating lower resource utilization than second current resource utilization metrics of the second memory drive of the set of memory drives;
identify a set of segments required to execute the query, wherein the set of segments is stored in the set of memory drives,  wherein the set of memory drives includes the first memory drive and the second memory drive;
for each sequential time slice of the plurality of the sequential time slices:
identify maximum utilization data for the set of memory drives, wherein the identifying the maximum utilization data includes determining, based on the identified set of segments and a raw measurement or estimate of throughput of the set of memory drives, the plurality of utilization levels, wherein each utilization level of the plurality of utilization levels corresponds to each memory drive of the set of memory drives;
select said each memory drive of the set of memory drives based on the identified maximum utilization data, wherein said each memory drive of the set of memory drives is selected based on said each memory drive of the set of memory drives having a most unfavorable utilization level of the plurality of utilization levels based on having a highest available utilization of the set of memory drives; 
retrieve each segment of the set of segments stored in said selected each memory drive of the set of memory drives to facilitate each partial execution of a set of partial executions of the query by utilizing said retrieved each segment of the set of segments, wherein said each segment of the sequence time slice of the plurality of sequential time slices, wherein said each partial execution of the set of partial executions is facilitated by a thread of parallel threads and by utilizing a corresponding said retrieved each segment of the set of segments, the facilitation of the set of partial executions yields execution of the query; and
execute said each partial execution of the set of partial executions for said retrieved each segment of the set of segments to generate results of the query.















Allowable Subject Matter
Claims 1, 3, 5-12, 14, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of the record such as Ophir teaches executing a request for retrieval data over time intervals (paragraphs 71-72).  A data stream may be identified by providing the two coordinates representing the source and the metric such as server1, cpu_load or server2, memory_usage (paragraph 57). Xiao teaches when assigning work targets to a shared resource, the service may ensure that the throughput limit sustainable by any of the shared resources exceeds the sum of the provisioned capacities of the work targets.  Token bucket populations represent throughput capacities, the shared resource is capable of handling additional work requests, one or more of the work targets is unable to accept incoming work requests (paragraphs 161, 176).
None of the prior arts of the record teaches wherein:
response to receiving a query from a computing device via a network: determine the query for execution over a plurality of sequential time slices, wherein one sequential time slice of the plurality of sequential time slices includes a first utilization level of a plurality of utilization levels that is determined for a first memory drive of a set of memory drives, a second utilization level of the plurality of utilization levels is determined for a second memory drive of the set of memory drives, wherein the first utilization level is more unfavorable than the second utilization level based on the first memory drive of the set of memory drives having first current resource utilization metrics indicating lower resource utilization than second current resource utilization .

















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169